Citation Nr: 0609809	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-03 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
January 1943 and from November 1945 to January 1946.  He was 
a prisoner of war (POW) of the Japanese government from May 
1942 to January 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
arthritis.  

This matter was previously before the Board in February and 
August 2003.  The Board remanded the claim for additional 
development.  Additional development has been accomplished 
and the claim is ready for final appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
arthritis that is due to any incident or event in active 
military service, and arthritis is not shown to have been 
manifested to a compensable degree within one year after the 
veteran's separation from service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In November 2001 and April 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.  In addition, the 
discussions in the March 2002 Statement of the Case (SOC) and 
August 2002 and December 2005 Supplemental Statements of the 
Case (SSOC) informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

While the November 2001 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
April 2004 letter asked him to provide the RO with any 
evidence or information he may have had that pertained to his 
claim.  Additionally, the December 2005 SSOC contains the 
complete text of 38 C.F.R. § 3.159(b)(1), which contains such 
notice.  All the above notices must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, 19 Vet. App. at 125.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

Together, the March 2002 and April 2004 letters, the March 
2002 SOC, and the August 2002 and December 2005 SSOCs 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, a discussion of the facts of 
the case, and the basis of the denials.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical records regarding 
treatment for his disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, i.e., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, since the decision herein denies entitlement to 
compensation.  Any questions as to an appropriate disability 
rating or effective date to be assigned are therefore 
rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that he had pain and swelling in his 
knees, feet, and fingers during service, and that his current 
arthritis is related to the symptoms he manifested during 
service.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for arthritis.  

The Board notes the veteran's service medical records do not 
contain any evidence indicating that his arthritis began in 
or was aggravated by service.  The service medical records 
contain no complaints, treatment, or findings related to 
arthritis or any associated symptoms.  At the veteran's 
separation examination in December 1945, he had no 
musculoskeletal defects and all other systems were normal.  
In an Affidavit for Philippine Army Personnel, executed by 
the veteran in December 1945, he indicated he had incurred no 
wounds or illnesses during service.  

The first time the veteran is shown to have arthritis is in a 
July 2000 medical certificate from J.O.H., M.D., which 
reflects the veteran was diagnosed with degenerative joint 
disease or osteoarthritis of the knees and shoulders 
bilaterally, after receiving treatment in December 1999.  Dr. 
JOH noted the veteran had been suffering with this disability 
for about 60 years; however, there is no indication in the 
record that Dr. JOH treated the veteran during those 60 years 
or that he reviewed any medical records, including the 
veteran's service medical records, prior to rendering his 
conclusion.  In addition, the Board notes that Dr. JOH's 
diagnosis of arthritis is not shown to be supported by 
clinical or X-ray findings.  As a result, the Board finds 
that Dr. JOH's statement is of relatively low probative value 
as to whether the veteran has arthritis and whether his 
current disability is causally related to military service.  

The Board notes that the veteran was afforded a VA 
examination in April 2004 to determine whether he has a 
current disability.  The examiner reviewed the veteran's 
claims file and examined the veteran, including conducting X-
rays of his feet, hands, ankles, and knees.  The examiner 
opined that the X-rays revealed osteophytosis, which she 
noted may be beginning degenerative arthritis secondary to 
the aging process.  She opined that it is not likely that the 
changes seen in the current X-rays are post-traumatic in 
nature, since there is no history of significant trauma and 
the X-ray findings are not descriptive of traumatic 
arthritis.  The diagnosis was gouty arthritis of the knees, 
ankles, and hands, and the examiner noted that the veteran's 
complaints of pain and swelling are more likely to be 
secondary to gouty arthritis.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and there is no medical opinion in the 
evidence of record which links his arthritis to service in 
the 1940s.  The Board has considered the March 2002 lay 
statement submitted in support of the veteran's claim, which 
states that he has had pain in all joints of the body, 
including his knee, fingers, and feet, and has been diagnosed 
with arthritis.  However, while a layperson is capable of 
providing evidence of symptomatology, only a medical 
professional possesses the medical training and expertise 
that would make one competent to offer an opinion on matters 
requiring medical knowledge, such as the diagnosis or 
etiology of a medical condition.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based upon the foregoing, the Board finds that the medical 
evidence does not show a nexus between the veteran's current 
diagnosis and his periods of active military service.  In 
making the above determination, the Board finds most 
probative the April 2004 VA opinion which relates the 
veteran's current arthritis to the aging process, as opposed 
to his military service, and is the most comprehensive 
evidence because it is supported by review of the claims 
file, clinical examination of the veteran, and X-ray 
findings.  

Arthritis is listed in 38 U.S.C.A. § 1101 as a chronic 
disease that may be presumed to have been incurred in 
service; however, in order for the presumption to apply, the 
evidence must show that the condition became manifest to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  However, as noted above, 
the first time the veteran is shown to have arthritis in the 
evidence of record is in July 2000, which is more than 50 
years after he was separated from service.  

In addition, the law provides that, if a veteran is a former 
POW and, as such, was interned or detained for not less than 
30 days, certain diseases shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c).  The veteran's claimed arthritis is 
not one of those diseases listed under 38 C.F.R. § 3.309(c).  
Therefore, service connection on a presumptive basis due to 
chronic disease or POW status is not warranted in this case.  

The Board does recognize the veteran's honorable service, 
including his status as a POW, during World War II, and does 
not doubt the veteran sincerely believes his current 
arthritis was incurred in service.  However, as discussed 
above, a link between the veteran's service and the currently 
claimed disability must be established by medical evidence, 
and that has not been done in the present case.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that entitlement to service connection for 
arthritis is warranted, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.  




ORDER

Entitlement to service connection for arthritis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


